Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION 
This office action is in response to a communication received 12/2/2020, which amends claims 1 and 11, and is hereby acknowledged. 
A Terminal Disclaimer is also received. The prior rejection of the instant application under nonstatutory double patenting is hereby withdrawn accordingly.
Claims 1-20 have been examined. Claims 1-8 and 11-18 are rejected.
Claims 9-10 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.

Claim Objection
The prior objection of claim 1 is hereby withdrawn in view of the claim amendments.
Claims 1 and 11 are objected to for the following inconsistency:
Each of the independent claims 1 and 11 partly recites “for each of the plurality of original media streams, determining a timecode for the corresponding original media stream by extracting one or more timecode packets embedded in the original media stream … if the timecode references for the at least two original media streams are not referenced to the common timebase, then for each original media stream that is not referenced to the common timebase: generating one or more new timecode packets comprising new timecode references referenced to the common timebase; embedding, into the corresponding original media stream, the one or more new timecode packets and comprising the corresponding new timecode references.”
According to the above, the original media stream comprises timecode packets that can be extracted to determine the corresponding timecode for the media stream. That also means when timecode is to be modified, either the existing timecode packets within the original media stream are directly modified, or they are first extracted from the original media stream followed by inserting the new timecode packets into the media stream of which the timecode packets have been extracted (rather the original media stream).
Therefore, the above limitations are construed as “for each of the plurality of original media streams, determining a timecode for the corresponding original media stream by extracting one or more timecode packets embedded in the original media stream … if the timecode references for the at least two original media streams are not referenced to the common timebase, then for each original media stream that is not referenced to the common timebase: generating one or more new timecode packets comprising new timecode references referenced to the common timebase; generating a modified media stream by embedding, into the  of which the timecode packets have been extracted, the one or more new timecode packets and comprising the corresponding new timecode references,” or simply “for each of the plurality of original media streams, determining a timecode for the corresponding original media stream by extracting one or more timecode packets embedded in the original media stream … if the timecode references for the at least two original media streams are not referenced to the common timebase, then for each original media stream that is not referenced to the common timebase: generating one or more new timecode packets comprising new timecode references referenced to the common timebase; generating a modified media stream by embedding, into the , the one or more new timecode packets and comprising the corresponding new timecode references.”
Further clarification and/or correction is requested;

Response to Arguments
On pg. 3 of the Reply, the applicant’s arguments that “(Atkins and) Phillips do not disclose or suggest the following features of the amended independent claims:
for each of the plurality of original media streams, determining a timecode for the corresponding original media stream by extracting one or more timecode packets embedded in the original media stream;
if the timecode references for the at least two original media streams are not referenced to the common timebase, then for each original media stream that is not referenced to the common timebase:
generating one or more new timecode packets comprising new timecode references referenced to the common timebase;
generating a modified media stream by embedding into the corresponding original media stream the one or more new time code packets comprising the corresponding new timecode references;
” have been fully considered and are persuasive. Upon further consideration, a new ground(s) of rejection is made in view of Zetts (US 20020034255 A1).
The prior 35 U.S.C. 103 rejection is hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary 

Claims 1, 5-8, 11 and 15-18 are rejected under 35 USC 103(a) as being unpatentable over Atkins et al. (US 20110083073 A1) in view of Phillips et al. (US 5557423 A) and Zetts (US 20020034255 A1) further in view of Prahlad et al. (US 20070198570 A1).
As for claim 1, Atkins teaches a system for synchronized recording and playback of a plurality of media content. A media control device is configured to receive and store media content provided from a plurality of sources. Media content and format information of the selected first and second media content are retrieved from the at least one source, and the first and second media content are recorded. A master index is generated to allow synchronous playback of the first and second media content on selected presentation devices: see [Abstract].
Additionally, Atkins teaches:
A method of managing media clips over a data network, the method comprising: receiving a plurality of original media streams corresponding to a single event from a plurality of media sources, (Apparatus is configured to record a plurality of media content, e.g., tracks of a live broadcast event, received via source interface 110 that is configured to receive original media content from source 1 to source n, record and format media content using encoder 1151 to encoder 115n: see [0014].
Media content can include audio or video tracks of a live broadcast motor sport race, live internet feed of the timing and scoring directly from the race track, etc.: see [0024].
Internet sites that host streaming media content: see [0025]);
for each of the plurality of original media streams, determining a timecode for the corresponding original media stream (Generate index values corresponding to individual segments of the recorded video for future synchronized playback. This allows apparatus 100 to provide synchronized playback of the stored media: see [0014, 0041]), 
wherein each timecode reference is a timing reference associated with a point in time on a timebase, and wherein all timecode references associated with the original media stream are referenced to the timebase (Table 1 information indicates three media content tracks for a same event from 12:30 PM to 04:00 PM: see [0019]),
for each of the plurality of original media streams having timecode references referenced to the common timebase, storing the original media stream at a storage server (logic 135 is operable to record the first and second media content and generate a master index 230 via media storage and synchronizing component 200 of media control device 100 to allow media server 300 to synchronously playback the first and second media content: see [0017].
Media storage and synchronizing component 200 is configured to store and index the media content recorded by the encoders of source interface 110: see [0014]);

store media content provided from a plurality of sources
Atkins however does not explicitly teach:
wherein each original media stream comprises a plurality of media frames; the timecode comprising a plurality of timecode references corresponding respectively to the plurality of media frames;
determining whether timecode references for at least two original media streams received from at least two different media sources are referenced to a common timebase;
if the timecode references for the at least two original media streams are not referenced to the common timebase, then for each original media stream that is not referenced to the common timebase; generating  timebase; generating a modified media stream 
storing the modified media streams at a storage server;
wherein each stored media stream is referenced to the common timebase;
In a similar field of endeavor, Phillips teaches a method of synchronizing digitized audio information and digitized picture information establishes a reference time base based on timecodes included with the audio and picture information: see [Abstract].
Additionally, Phillips teaches:	
each digital media stream comprising a stream of timecodes, wherein each timecode is associated with a frame (
determining whether two media streams are referenced to a common timebase (Decoded timecodes from film 101 are used to establish a reference timebase 109. The reference timebase is used to accomplish synchronization: see [Col 4, L30-33].
The beginning of both digital streams is identified by a common starting timecode. If both digital streams were originally recorded simultaneously, the two streams are synchronized by virtue of having common reference timebases: see [Col 4, L57-60]); 
generating, for each of media streams to be synchronized that are not referenced to the common timebase, new timecode references such as by applying an offset to bring them into alignment (Sometimes timecodes recorded with each source to be synchronized are not common. For example, if one timecode generator was used for picture, and another timecode generator whose clock was set differently was used for audio, then the recorded timecodes are not in common. If multiple sources do not have common timecodes, then an offset may be applied to bring them into alignment, i.e., modified and referenced to the same reference timebase. Once a common reference time base is established, the common reference time base maintains synchronization between the digitized sources: see [Col 4, L61-67; Col 5, L1-6]);
It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the teachings of Phillips for each digital media stream comprising a stream of timecodes, wherein each timecode is associated with a frame, determining whether two media streams are referenced to a common timebase, and 

As shown in the above, Atkins and Phillips together teach determining a timecode for a media stream (see Atkins [0014, 0041]), and generating, for each of media streams to be synchronized that are not referenced to the common timebase, new timecode references such as by applying an offset to bring them into alignment (see Phillips [Col 4, L61-67; Col 5, L1-6]), but without providing specific details.
:
determining a timecode for the corresponding original media stream by extracting one or more timecode packets embedded in the original media stream;
generating one or more new timecode packets comprising new timecode references referenced to the common timebase;) generating a modified media stream by embedding, into the 
In a similar field of endeavor, Zetts teaches inserting/embedding timecode packets into an MPEG file: see [0035]. This means timecode packets will be initially inserted/embedded into an original MPEG file; subsequently if timecode is to be modified/adjusted, either the timecode packets within the MPEG file are directly modified, or they are first extracted from the MPEG file followed by inserting the new timecode packets into the MPEG file. 
Specifically, Zetts teaches:
embedding/inserting timecode packets in a media stream that comprise frame timing information; extracting the timecode packets to obtain the timecode information (a method of processing MPEG files is provided to embed video frame timing data in a manner that does not alter the original presentation timing: see [0016].
FIG. 9 is a logic flow diagram of a software routine for inserting timecode packets into an MPEG file: see [0035]. 
FIG. 18 depicts the logic flow of a software routine used by an MPEG decoder to extract the timecode packets from an incoming MPEG stream, according to the preferred embodiments of the present invention: see [0047]);


Atkins, Phillips and Zetts together however do not explicitly teach:
for each stored media stream, generating at least one stored metadata record in a metadata database, each stored metadata record comprising a stored media stream identifier corresponding to the stored media stream, and one or more metadata tags.
In a similar field of endeavor, Prahlad teaches:
generating a metadata record in a metabase; each stored metadata record comprising a pointer to the stored data (For example, content agent 315 may read data payload information and generate metadata based on the operation for , and
one or more metadata tags (The system may support the use of "user tags" that allow certain types of information to be tagged so they may be identified and tracked throughout the system: see [0083].
A user may define a certain tag by specifying one or more criteria. All information satisfying those criteria may be tagged and tracked within the system. For example, the metabase may keep track of all metadata entries satisfying the tag criteria along with information relating to the types of operations performed on the information as well as certain metadata relating to the data content and its location in mass storage 318,  allowing the system to search the metabase for the information, and quickly locate it for potential retrieval: see [0084]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the teachings of Prahlad for generating a metadata record in a metabase, wherein each stored metadata record comprising a pointer to the stored data and one or more metadata tags. The teachings of Prahlad, when implemented in the Atkins/Phillips/Zetts system, will enable, for each stored media stream, generating at least one stored metadata record in a metadata database, each stored metadata record comprising a stored media stream identifier corresponding to the stored media stream, and one or more metadata tags. One of ordinary skill in the art would be motivated to utilize the teachings of Prahlad in the Atkins/Phillips/Zetts system in order to allow the 
Therefore Atkins, Phillips, Zetts and Prahlad together teach claim 1.

As for claim 5, it has been shown that Atkins, Phillips, Zetts and Prahlad together teach claim 1.
Atkins, Phillips, Zetts and Prahlad together further teach:
wherein the two or more media frames share a common timecode reference (If both streams (and frames within) were originally recorded simultaneously, the two streams are synchronized by virtue of having common reference timebases: see Phillips [Col 4, L57-60]).
Therefore Atkins, Phillips, Zetts and Prahlad together also teach claim 5.

As for claim 6, it has been shown that Atkins, Phillips, Zetts and Prahlad together teach claim 1.
Atkins, Phillips, Zetts and Prahlad together further teach:
wherein the two or more media frames share a common timecode reference (The stream of digitized picture/audio data includes a stream of timecodes, wherein each timecode is associated with a frame that is printed on the edge of the film adjacent to the frame: see Phillips [Col 2, L52-56, Col 1, L67 to Col 4, L2]).
Therefore Atkins, Phillips, Zetts and Prahlad together also teach claim 6.

As for claim 7, it has been shown that Atkins, Phillips, Zetts and Prahlad together teach claim 1.
Atkins, Phillips, Zetts and Prahlad further teach:
wherein the two or more media frames share a common timecode reference (For example, content agent 315 may read data payload information and generate metadata based on the operation for storage in metabase 314 and may include a “unique” pointer to the data item in mass storage 318: see Prahlad [0079]).
Therefore Atkins, Phillips, Zetts and Prahlad together also teach 7.

As for claim 8, it has been shown that Atkins, Phillips, Zetts and Prahlad together teach claim 2.
Atkins, Phillips, Zetts and Prahlad together further teach:
wherein the two or more media frames share a common timecode reference (The stream of digitized picture/audio data includes a stream of timecodes, wherein each timecode is associated with a frame that is printed on the edge of the film adjacent to the frame: see Phillips [Col 2, L52-56, Col 1, L67 to Col 4, L2]).
Therefore Atkins, Phillips, Zetts and Prahlad together also teach claim 8.

As for claim 11, since it contains similar limitations as in claim 1, the same rationale is used where applicable. 
Additionally, Atkins, Phillips, Zetts and Prahlad together further teach:
a data network (networks, e.g., cable, satellite, fiber, etc.: see Atkins [0025]);
a plurality of media sources (Atkins [Fig. 1, #110: source 1 to source n and encoder 1151 to encoder 115n]);
a storage server (Atkins [Fig. 1, Media storage and synchronizing component 200]) coupled to the metadata server (Centralized Metabase 760 that may serve multiple computing devices 715-725: see Prahlad [0106) via the data network (network coupling Manager 705, Computing devices 715, 720, 725, and Centralized Metabase 760: see Prahlad [Fig. 7]);
a controller (a media control device configured to receive and store media content provided from a plurality of sources: Atkins [0010]).
Therefore Atkins, Phillips, Zetts and Prahlad together also teach claim 11.

As for claim 15, since it depends on claim 11 and contains similar limitations as in claim 5, the same rationale is used where applicable. Therefore Atkins, Phillips, Zetts and Prahlad together also teach claim 12.

As for claim 16, since it depends on claim 11 and contains similar limitations as in claim 6, the same rationale is used where applicable. Therefore Atkins, Phillips, Zetts and Prahlad together also teach claim 16.

As for claim 17, since it depends on claim 11 and contains similar limitations as in claim 7, the same rationale is used where applicable. Therefore Atkins, Phillips, Zetts and Prahlad together also teach claim 17.

As for claim 18, since it depends on claim 11 and contains similar limitations as in claim 8, the same rationale is used where applicable. Therefore Atkins, Phillips, Zetts and Prahlad together also teach claim 18.

Claims 2-3 and 12-13 are rejected under pre-AIA  35 USC 103(a) as being unpatentable over Atkins in view of Phillips, Zetts and Prahlad further in view of Fleischhauer et al. (US 20130125000 A1).
As for claim 2, it has been shown that Atkins, Phillips, Zetts and Prahlad together teach claim 1.
As shown in the above, Atkins, Phillips, Zetts and Prahlad together teach a system comprising metadata records that include user defined tags and media stream identifiers that can be used to search to expedite quick media content locating for potential retrieval and synchronized playback: see Prahlad [0079, 0083-0084] and Atkins [Abstract].
Specifically, Atkins, Phillips, Zetts and Prahlad together teach:
further comprising: searching the metadata database, by submitting a first request comprising a queried metadata item, and receiving a first response comprising one or more queried metadata records wherein the one or more metadata tag in each queried metadata record matches the queried metadata item (The use of "user tags" allows certain types of information to be tagged so they may be identified and tracked throughout the system, thus allowing the system to search the metabase for the information, and quickly locate it for potential retrieval: see Prahlad [0083, 0084].
;

Atkins, Phillips, Zetts and Prahlad together teach playback of media content through the use of media stream identifiers maintained in metadata records, Atkins, Phillips, Zetts and Prahlad together however do not explicitly teach the concept of a media clip comprising multiple media streams, and consequently do not explicitly teach playback of a plurality of media streams associated with a media clip.
Specifically, Atkins, Phillips, Zetts and Prahlad together do not explicitly teach:
generating and transmitting, subsequently and automatically to the storage server, a second request for one or more retrieved media streams, each retrieved media stream identified by a corresponding stored media stream identifier, wherein the one or more retrieved media streams are referenced to the common timebase; and 
receiving a second response to the second request, the second response comprising the one or more retrieved media streams.
In a similar field of endeavor, Fleischhauer teaches the creation of a multi- camera media clip that includes several media clips captured by multiple different media capture devices, e.g., several cameras recording a scene simultaneously from different angles in a sports event (see [0005]), allowing a user to simultaneously and contemporaneously view these content: see [0085].
Specifically, Fleischhauer teaches:
generating a composite media clip comprising multiple media clips (The application properly aligns two different media clips captured by two different devices recording the same event when both devices are ; and 
allowing the user to simultaneously and contemporaneously view video images from multiple different media clips of a single multi-camera media clip (The multi-camera clip viewer 140 allows a user to simultaneously and contemporaneously view content (e.g., video images) from multiple different groups of a single multi-camera media clip: see [0085]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the teachings of Fleischhauer for generating a composite media clip comprising multiple media clips, and allowing the user to simultaneously and contemporaneously view video images from multiple different media clips of a single multi-camera media clip. The teachings of Fleischhauer, when implemented in the Atkins/Phillips/Zetts/Prahlad system, will enable a media clip comprising multiple media clips, which requires accessing and displaying a composite media clip to mean (1) accessing the metadata record for the composite media clip first thereby obtaining multiple metadata records associated with the multiple media clips, and then (2) accessing and displaying each media clip identified by the media stream identifier contained in the respective metadata record, or equivalently, generating and transmitting, subsequently and automatically to the storage server, a second request for one or more retrieved media streams, each retrieved media stream identified by a corresponding stored media stream identifier, wherein the one or more retrieved 
Therefore Atkins, Phillips, Zetts, Prahlad and Fleischhauer together teach claim 2.

As for claim 3, it has been shown that Atkins, Phillips, Zetts and Prahlad together teach claim 1
Atkins, Phillips, Zetts and Prahlad together however do not explicitly teach:
wherein each stored metadata record further comprises a start time marker corresponding to a first timecode reference in the stored media stream, and an end time marker corresponding to a second timecode reference in the stored media stream.
In a similar field of endeavor, Fleischhauer teaches:
the clips storing metadata about their represented content including starting and ending timecode information (The clips may store metadata about their represented content, which may include information such as angle IDs ("Wide Shot" and "Close-up"), starting and ending timecode information and start time of day information: see [0168]).

Therefore Atkins, Phillips, Zetts, Prahlad and Fleischhauer together also teach claim 3.

As for claim 12, since it depends on claim 11 and contains similar limitations as in claim 2, the same rationale is used where applicable. Therefore Atkins, Phillips, Zetts, Prahlad and Fleischhauer together also teach claim 12.

As for claim 13, since it depends on claim 11 and contains similar limitations as in claim 3, the same rationale is used where applicable. Therefore Atkins, Phillips, Zetts, Prahlad and Fleischhauer together also teach claim 13.

Claims 4 and 14 are rejected under pre-AIA  35 USC 103(a) as being unpatentable over Atkins in view of Phillips, Zetts, Prahlad and Fleischhauer further n view of Chen et al. (US 8914835 B2).
As for claim 4, it has been shown that Atkins, Phillips, Zetts, Prahlad and Fleischhauer together teach claim 2
Atkins, Phillips, Zetts, Prahlad and Fleischhauer together however do not explicitly teach:
wherein each retrieved media stream is further identified by the start time marker and the end time marker in the corresponding one or more metadata records.
In a similar field of endeavor, Chen teaches:
submitting a request to retrieve a video file that specifies the temporal section of the video data; receiving, in response to the request, the video file that has the start time and the end time specified in the request for display (Forming an HTTP partial GET request to retrieve one of the video files, the request specifying the temporal section of the video data; submitting the request; receiving, in response to the request, the one of the video files that has the start time and the end time specified in the request; and decoding and displaying the one of the video files: see [Claim 13].
In response to a request specifying a temporal section of the video data, output at least one of the video files corresponding to the number of video segments of the requested temporal section: see [Abstract]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the teachings of Chen for submitting a request to retrieve a video file that specifies the temporal section of the video data, receiving, in response 
Therefore Atkins, Phillips, Zetts, Prahlad, Fleischhauer and Chen together teach claim 4.

As for claim 14, since it depends on claim 12 and contains similar limitations as in claim 4, the same rationale is used where applicable. Therefore Atkins, Phillips, Zetts, Prahlad, Fleischhauer and Chen together also teach claim 14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEN-LIANG HUANG whose telephone number is (571)272-4883.  The examiner can normally be reached on Monday - Thursday, 7:30AM - 5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/C. H./
Examiner, Art Unit 2458

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458